


Exhibit 10.2

 

THIRD AMENDMENT TO SERVICE AGREEMENT

 

This THIRD AMENDMENT TO SERVICE AGREEMENT (this “Amendment”) is made and entered
into this 16th day of January, 2008 by and between Optelecom-NKF, Inc., a
Delaware corporation (the “Company”), and James Armstrong, an individual
(“Employee”). All capitalized terms used and not defined herein shall have the
respective meanings as set forth in the Service Agreement between the Company
and Employee dated as of June 10, 2002, as amended on June 6, 2005 and
November 28, 2005 (the “Service Agreement”).

 

WHEREAS the Company and Employee have entered into the Service Agreement setting
forth the terms and conditions of Employee’s employment by the Company; and

 

WHEREAS the Company and Employee are desirous of amending the Service Agreement
and this Amendment has been approved by the Compensation Committee of the Board
of Directors of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Employment Agreement and herein, the parties agree as follows:

 

1.             Paragraph 2 of the Service Agreement is hereby deleted in its
entirety and replaced with the following:

 

2.             Term of Agreement. The Employee’s employment is intended to be on
an “at-will” basis, and unless terminated earlier in accordance with the
provisions of this Agreement, the Employee’s employment under this Agreement
shall continue until December 31, 2008.

 

2.             The definition of “Employment Period” in Paragraph 16 of the
Service Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Employment Period” shall mean the period between the date of execution of this
Agreement and the expiration of this Agreement pursuant to Paragraph 2 of this
Agreement or the earlier termination of employment pursuant to Paragraph 14
hereof.

 

3.             Except as specifically modified by this Amendment, all other
terms and conditions of the Service Agreement shall continue in full force and
effect.

 

4.             This Amendment may be executed in two or more counterparts, all
of which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Third Amendment to Employment Agreement, under seal, as of the date set
forth above.

 

 

 

OPTELECOM-NKF, INC.

 

 

 

 

 

By:   

/s/ Edmund Ludwig

 

Edmund Ludwig

 

Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ James Armstrong

 

James Armstrong

 

2

--------------------------------------------------------------------------------
